83 U.S. 336 (____)
16 Wall. 336
RIPLEY
v.
INSURANCE COMPANY.
Supreme Court of United States.

*337 Mr. George Gray, for the plaintiff in error.
Mr. H.C. Robinson, contra.
*338 The CHIEF JUSTICE delivered the opinion of the court.
That the deceased was travelling is clear enough, but was travelling on foot travelling by public or private conveyance?
The contract must receive the construction which the language used fairly warrants. What was the understanding of the parties, or, rather, what understanding must naturally have been derived from the language used? It seems to us that walking would not naturally be presented to the mind as a means of public or private conveyance. Public conveyance naturally suggests a vessel or vehicle employed in the general conveyance of passengers. Private conveyance suggests a vehicle belonging to a private individual.
If this was the sense in which the language was understood by the parties, the deceased was not, when injured, travelling, within the terms of the policy. There is nothing to show that it was not.
JUDGMENT AFFIRMED.